Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Paragraph [0001], line 2:  “January 16, 2018” has been replaced with –January 16, 2016, now US Patent Number 10,709,517—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the specific end effector including the specific yoke assembly and rotatable jaw mounts with the linkage system coupled to actuate the yoke assembly via a translatable line as set forth in the instant application claims.  The instant application claims are substantially similar to the claims of USPN 10,709,517 with the addition of the translatable line which is not taught in the ‘517 patent.  Several prior art device employ a yoke assembly.  Brodaczewski et al (2019/0133596), Shelton, IV et al (2019/0209172), Ahrens et al (2019/0336057), Nierman (4,880,015), Heidmuller (5,314,445) and Berkelaar (5,860,995) all disclose various end effector devices having pivoting jaw members attached to a yoke assembly, but non have the specific combination of elements recited in the instant application claims.  The prior art is not suggestive of adding the particular translatable line to the ‘517 device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 30, 2022